BILLINGS, Presiding Judge.
Jimmy Marion Carter lodged this appeal from the order of the Circuit Court of Stod-dard County denying his Rule 27.26, V.A. M.R., motion to vacate judgment and sentence entered on his plea of guilty to second degree burglary. We affirm.
Appellant, represented by counsel, entered pleas of guilty to the burglary charge and a felonious no funds check charge and the trial court ordered the sentences to be served concurrently. Thereafter, he filed this post-conviction proceeding attacking the burglary sentence and judgment. An attorney was appointed and the trial court conducted an evidentiary hearing and entered findings of fact and conclusions of law.
Our review of a judgment in a Rule 27.26, V.A.M.R., is limited to a determination of whether the findings, conclusions and judgment of the trial court are clearly erroneous. King v. State, 581 S.W.2d 842 (Mo.App.1979). We have read the transcript of the evidentiary hearing, the transcript of the guilty pleas proceedings, and reviewed the trial court’s findings and conclusions. We cannot say they are clearly erroneous. The credibility of the witnesses is a matter peculiarly within the province of the trial court. Baysinger v. State, 552 S.W.2d 359 (Mo.App.1977). The guilty pleas transcript and the testimony of his attorney contradict appellant’s contentions that he was not represented by an attorney on the burglary charge and that he was not aware of the nature of the charge against him. Furthermore, alleged conditions of the Stoddard County jail do not constitute grounds for vacating a guilty plea. Beach v. State, 488 S.W.2d 652 (Mo.1972).
The judgment is affirmed.
All concur.